Citation Nr: 0332193	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.

In March 2002, the veteran requested to have a hearing before 
the Board by means of videoconference from the RO.  The 
hearing was scheduled for a date in August 2002, and notice 
of the time and place of the hearing was provided to the 
veteran and his representative.  However, VA records show, 
the veteran failed to appear for the hearing.


REMAND

The claims must be remanded for due process reasons or for 
additional development consistent with the requirements of 
the Veterans Claims Assistance Act of 2000.  

The Board notes that regardless of the procedural posture of 
any claim, this case is governed by the Veterans Claims 
Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, enacted 
on November 9, 2000, charges VA with a heightened duty to 
provide certain assistance and notice to claimants of VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002).  It is thus more favorable to claimants 
than was the former law.  Because the claims were pending 
before VA when the VCAA was enacted, they must be developed 
and adjudicated within the framework established by this new 
law.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); cf. Kuzma 
v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. 
Cir. Aug. 25, 2003) (VCAA did not apply to a claim that was 
the subject of a Board decision entered before the enactment 
of the VCAA).  

New regulations have been promulgated implementing the VCAA 
and, with the exception of certain provisions concerning 
applications to reopen previously denied claims, are 
effective from the date of the statute's enactment.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

A VA examination is needed in this case to aid VA 
adjudicators in determining whether the PTSD currently 
exhibited by the veteran is causally related to one or more 
stressful experience (stressors) that he alleges he had 
during service.  

The veteran has not received a VA examination in conjunction 
with this claim, but one is both warranted and required under 
the VCAA.  

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a medical examination or opinion is considered 
necessary to decide the claim if "the evidence of record 
before the Secretary, taking into consideration all 
information and lay or medical evidence (including the 
statements of the claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).  See also 38 C.F.R. 
§ 3.159(c)(4)(i).  The medical evidence now of record shows 
that the veteran currently has a diagnosis of PTSD, and as 
documented in one instance, a March 2002 VA treatment note 
concerning a psychological evaluation, "combat[-]related" 
PTSD.  The veteran maintains that his PTSD resulted from 
certain stressors, which he has described in a PTSD 
questionnaire submitted in January 2002, that he encountered 
during service in World War II.  Thus, the lay and medical 
evidence indicates that his current PTSD may be associated 
with his service.  However, it appears to the Board, the 
medical evidence of record does not permit resolution of this 
question by VA adjudicators.  

Therefore, the claim must be remanded for completion of a VA 
medical examination addressing the question whether the 
current disorder is the result of stressful events 
experienced by the veteran during his service.  

Such an examination also is needed to confirm that the 
diagnosis of PTSD in this case conforms to the standard 
applicable to claims for service connection for this 
disorder.  

Under the applicable regulation, 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  Section 4.125(a) 
provides that for VA purposes, a PTSD diagnosis must satisfy 
the standard for such a diagnosis contained in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders-IV (DSM-IV).  38 C.F.R. § 4.125(a) 
(2003).

The VA examination report therefore should discuss the DSM-IV 
standard for the diagnosis of PTSD and explain how it applies 
to the veteran's case.  The revised standard of proof 
governing service connection claims for PTSD, by providing 
that the record of the claim must contain a PTSD diagnosis 
rendered in accordance with § 4.125, incorporates the revised 
diagnostic criteria for PTSD contained in DSM-IV.  This 
standard is more favorable to a veteran seeking service 
connection for PTSD than is the earlier standard, contained 
in DSM-III.  Unlike the DSM-III standard, the DSM-IV standard 
for assessing whether a stressor is sufficient to cause PTSD 
is a subjective one.  Under DSM-IV, it is not necessary for 
the diagnostician to conclude that the stressor in concern 
would trigger PTSD in almost anyone.  Rather, the DSM-IV 
diagnostic criteria are satisfied if a person actually has 
developed PTSD as a result of exposure to a traumatic event 
that caused him or her to respond with intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

Because service connection for PTSD must be based on a link 
between the disorder and one or more stressors that VA 
adjudicators find actually took place and were experienced by 
the veteran, see Wood v. Derwinski, 1 Vet. App. 190 (1991), 
the Board notes that it is found that there is no need for 
additional development of evidence to verify any of the 
stressors that have been alleged in this case.  

Most of the stressors that the veteran has alleged are 
verified.

One of the stressors is verified because it is corroborated 
by the service department evidence.  In his January 2002 PTSD 
questionnaire, the veteran said that he gave first aid to the 
injured on the battlefield.  In his WD AGO Form 100, 
Separation Qualification Record, concerning his service in 
the United States Army, it is stated that the veteran 
"[a]dministered first aid to [i]njured and wounded under 
battle conditions."  

Other stressors alleged in this case may be taken as verified 
because the Separation Qualification Record shows that the 
veteran engaged in combat with the enemy and those stressors 
are related to that combat.  Under certain conditions, a 
stressor need not be corroborated by independent evidence but 
may be established by the veteran's own word.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to the combat, 
then in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  For VA purposes, to engage 
in combat with the enemy means to participate directly in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 
(October 18, 1999).  The rule of VA adjudication requiring 
that a claimant be given the benefit of the doubt on any 
issue material to a determination of a claim when the 
evidence on that issue is in relative equipoise, see 
38 U.S.C.A. § 5107(b) West 2002), 38 C.F.R. § 3.102 (2003), 
applies to the issue whether a veteran engaged in combat with 
the enemy.  Id.

The Separation Qualification Record documenting that the 
veteran administered first aid "under battle conditions" 
may reasonably be interpreted to mean that he did so on or in 
the vicinity of the battlefield and during battle.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the 
veteran must be considered to have engaged in combat with the 
enemy and may therefore prove by his own account alone that 
he encountered certain stressors under the circumstances of 
that combat.  In his January 2002 PTSD questionnaire, the 
veteran has alleged a number of such stressors:  being shot 
at by the enemy while in a foxhole; being crawled on by 
snakes in the foxhole and finding himself unable to shoot 
them because doing so would betray his location to the enemy; 
and seeing friends in his unit get shot on the battlefield.  
There is no clear and convincing evidence in the record that 
these events did not occur.  Therefore, they are verified by 
the veteran's account alone.  38 C.F.R. § 3.304(f).  

On remand, the RO should consider whether other action on the 
claim is required under the VCAA and its implementing 
regulations.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all development action, in addition 
to that requested below, and all notice 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim.  Any notice 
given, or development action taken, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, 


345 F.3d 1334 (Fed. Cir. 2003), as well 
as any controlling legal guidance issued 
after the date of this Board decision.  

2.  After any appropriate development and 
notice have been accomplished, review the 
stressors alleged by the veteran in his 
January 2002 PTSD questionnaire and 
prepare a list of those considered to be 
verified, either because, as discussed 
above, corroborated by service department 
evidence or because established by the 
veteran's own account.  Associate the 
list with the claims file.

3.  Then, and provided that the RO 
concludes that one or more stressors 
alleged by the veteran have been 
verified, schedule the veteran for a VA 
psychiatric examination.

The claims file must be made available to 
the examiner, and the examiner is 
requested to confirm that it was 
available for review and that pertinent 
documents therein were reviewed.  All 
tests and studies thought necessary by 
the examiner should be performed.  

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any acquired 
psychiatric disorders found.  

If the evaluation results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether one or more of 
the verified stressors identified in the 
claims file is sufficient to support the 
diagnosis of 


PTSD.  If a diagnosis of PTSD is not 
made, the examiner should explain in the 
examination report why such a diagnosis 
is not warranted.  In considering whether 
to assign a diagnosis of PTSD, the 
examiner must apply the diagnostic 
criteria for PTSD contained in the 
American Psychiatric Association's DSM-
IV; the examination report must show that 
such an analysis was performed.

4.  Review the examination report to 
ensure that it is in complete compliance 
with the directives of this Remand.  If 
the report is deficient in any manner, 
take corrective action.

5.  Readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
claim is not granted, provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow them appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


